Cole, J.
— The only question here is, as to the sufficiency of the affidavit of the injury. If there had been the signature of a proper officer to the jurat following the affidavit (in form) signed by John Henderson, then the whole matter would have been free from doubt. But, for some cause, that was omitted, and hence there is no affidavit of the injury made by Henderson. The question then is reduced to one, whether the affidavit by the appraisers, Samuel Jordan and Thomas Wallace, is a sufficient affidavit of the injury. The statute says there must be served a notice, “ accompanied by an affidavit of the injury or destruction of said property,” etc. § 6, ch. 169 of Laws 1862. It does not state by whom the affidavit shall be made, nor does it require the affidavit to state who is the owner. In view of the statute, and all the showing made, we *390agree with the circuit court in holding it sufficient. The case seems to be a chapter of accidents. The plaintiff accidentally omitted the jurat; the defendant accidentally forgot to pay within thirty days, as it manifestly intended to pay; and accidentally the affidavit of the appraisers satisfies the statute. The majority of the accidents conspire for plaintiff.
Affirmed.